             Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 1 of 18




                                UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF PENNSYLVANIA

HALLOCKSHANNON, PC,                          )
                                             )
                   Plaintiff,                )              Civ. Action No. 2:20-cv-714
                                             )
vs.                                          )              CLASS ACTION COMPLAINT
                                             )
CITIZENS & NORTHERN CORP.;                   )
CITIZENS & NORTHERN BANK;                    )
FNCB BANCORP, INC.;                          )
FIRST NATIONAL COMMUNITY BANK;               )
F.N.B. CORP;                                 )
FIRST NATIONAL BANK OF PENNSYLVANIA; )
HONAT BANCORP;                               )
HONESDALE NATIONAL BANK;                     )
PEOPLES FINANCIAL SERVICES CORP.;            )
and                                          )
PEOPLES SECURITY BANK & TRUST CO.;           )
                                             )
                   Defendants.               )              DEMAND FOR JURY TRIAL
____________________________________________ )

                                     ORIGINAL COMPLAINT

       Plaintiff HallockShannon, PC (hereinafter “HallockShannon” or “Plaintiff”) complains of

Defendants Citizens & Northern Corp., Citizens & Northern Bank; FNCB Bancorp, Inc., First National

Community Bank; F.N.B. Corp., First National Bank of Pennsylvania; Honat Bancorp, Honesdale

National Bank; Peoples Financial Services Corp., and Peoples Security Bank & Trust Company

(hereinafter “Defendants”) and seek to obtain monies owed as a result of Defendants’ wrongful conduct.

For this class action complaint, Plaintiff alleges as follows based upon its knowledge and upon

information and belief, including investigation conducted by its attorneys.




                                                   1
             Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 2 of 18




                                               PARTIES

        1.       Plaintiff, HallockShannon is a Pennsylvania professional corporation, organized and

authorized to do business, and doing business, in the Commonwealth of Pennsylvania since May

2016. HallockShannon was formed to help its clients with their accounting and business needs.

Principal, Kevin J. Hallock, is a licensed CPA in good standing since 2008. HallockShannon’s offices

are located in Wyalusing and Tunkhannock, Pennsylvania.

        2.       Upon information and belief, at all relevant times, Defendant Citizens & Northern

Corp. (“Citizens”) is a Pennsylvania corporation and the holding company of Citizens & Northern

Bank. Citizens is headquartered in Wellsboro, Pennsylvania. Through its subsidiaries, Citizens

conducts substantial business within this District.

        3.       Upon information and belief, at all relevant times, Defendant Citizens & Northern

Bank (“Citizens Bank”) is a subsidiary of Citizens.         Citizens Bank is a full-service financial

institution. Citizens Bank is headquartered in Wellsboro, Pennsylvania, and conducts substantial

business within this District.

        4.       Upon information and belief, at all relevant times, Defendant FNCB Bancorp, Inc.

(“FNCB Bancorp”) is a Pennsylvania corporation and is the holding company of First National

Community Bank. FNCB Bancorp is headquartered in Dunmore, Pennsylvania and through its

subsidiaries, conducts substantial business within this District.

        5.       Upon information and belief, at all relevant times, Defendant First National

Community Bank (“FNCB”) is a subsidiary of FNCB Bancorp. FNCB is an independent community

bank that assists businesses, individuals, and investors in achieving their financial goals. FNCB is

headquartered in Dunmore, Pennsylvania, and conducts substantial business within this District.

        6.       Upon information and belief, at all relevant times, Defendant F.N.B. Corp. (“FNB”)

is a Pennsylvania corporation and is a diversified financial services corporation and the holding


                                                      2
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 3 of 18




company of First National Bank of Pennsylvania. FNB is headquartered in Pittsburgh, Pennsylvania

and through its subsidiaries, conducts substantial business within this District.

        7.       Upon information and belief, at all relevant times, Defendant First National Bank of

Pennsylvania (“FNBP”) is a subsidiary of FNB. FNBP provides banking services, including personal

loans, residential mortgages, commercial leasing, investments, insurance, business credit, wealth

management, investment real estate financing, and international banking services.           FNBP is

headquartered in Pittsburgh, Pennsylvania and conducts substantial business in this District.

        8.       Upon information and belief, at all relevant times, Defendant Honat Bancorp

(“Honat”) is a Pennsylvania corporation and the parent company of its wholly owned subsidiary

Honesdale National Bank. Honat is headquartered in Honesdale, Pennsylvania. Through its

subsidiaries, Honat conducts substantial business within this District.

        9.       Upon information and belief, at all relevant times, Defendant Honesdale National

Bank (“Honesdale”) is a subsidiary of Honat. Honesdale is an independent community bank that

offers modern and comprehensive banking solutions. Honesdale is headquartered in Honesdale,

Pennsylvania, and conducts substantial business within this District.

        10.      Upon information and belief, at all relevant times, Defendant Peoples Financial

Services Corp. (“Peoples Corp”) is a Pennsylvania corporation and parent company of Peoples

Security Bank & Trust Co. Peoples Corp is headquartered in Scranton, Pennsylvania. Through its

subsidiaries, Peoples Corp conducts substantial business within this District.

        11.      Upon information and belief, at all relevant times, Defendant Peoples Security Bank

& Trust Co. (“Peoples Bank”) is a subsidiary of People Corp. Peoples Bank is an independent

community bank located in Pennsylvania. Peoples Bank is headquartered in Scranton, Pennsylvania,

and conducts substantial business within this District.




                                                     3
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 4 of 18




        12.     In this Complaint, when reference is made to any act of any Defendant, such shall be

deemed to mean that officers, directors, agents, employees, or representatives of the Defendant named

in this lawsuit committed or authorized such acts, or failed and omitted to adequately supervise or

properly control or direct their employees while engaged in the management, direction, operation or

control of the affairs of the Defendant and did so while acting within the scope of their employment

or agency.

                                   JURISDICTION AND VENUE

       13.      The Court has original jurisdiction over this action under the Class Action Fairness Act,

28 U.S.C. §1332(d), because this is a class action in which (1) at least some members of the proposed

Class have different citizenship from Defendant(s); (2) the proposed class consists of more than 100

persons or entities; and (3) the claims of the proposed members of the Class exceed $5,000,000 in the

aggregate.

       14.      This Court has personal jurisdiction over Defendants because Defendants are residents

of Pennsylvania, do business in Pennsylvania, and/or a substantial number of the events giving rise to

the claims alleged herein took place in Pennsylvania.

       15.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the alleged claims occurred in this District given that the

Plaintiff, acting as an Agent under the SBA regulations, assisted clients with applications for PPP loans

and Defendants marketed and/or promoted and/or took applications for the PPP loans in this District.

                                     FACTUAL ALLEGATIONS

   A. Background

        16.     On January 21, 2020, the Center for Disease Control and Prevention (“CDC”) confirmed

the first U.S. case of a new coronavirus, also known as COVID-19.

        17.     On January 30, 2020, the World Health Organization (“WHO”) declared the COVID-


                                                    4
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 5 of 18




19 outbreak to be a “public health emergency of international concern.”

        18.     On March 11, 2020, the WHO declared that the spread of COVID-19 had become a

pandemic.

        19.     On March 13, 2020, President Trump issued the Coronavirus Disease 2019 (COVID-

19) Emergency Declaration applicable to the United States, which declared that the pandemic was of

“sufficient severity and magnitude to warrant an emergency declaration for all states, territories and the

District of Columbia.”

        20.     The Administration expressly recognized that with the COVID-19 emergency, “many

small businesses nationwide are experiencing economic hardship as a direct result of the Federal, State,

and local public health measures that are being taken to minimize the public’s exposure to the virus.”

See Business Loan Program Temporary Changes; Paycheck Protection Program, 13 CFR Part 120,

Interim Final Rule (the “SBA PPP Final Rule”).

        21.     On March 25, 2020, in response to the economic damage caused by the COVID-19

crisis, the United States Senate passed the Coronavirus Aid, Relief, and Economic Security Act, the

CARES Act (P.L. 116-136). The CARES Act was passed by the House of Representatives the following

day and signed into law by President Trump on March 27, 2020. This legislation included $377 billion

in federally-funded loans to small businesses and a $500 billion governmental lending program,

administered by the United States Department of Treasury (“Treasury”) and its Small Business

Administration (“SBA”), a United States government agency that provides support to entrepreneurs and

small businesses.

        22.     As part of the CARES Act, the Federal Government created a $349 billion loan program,

referred to as the “Paycheck Protection Program” (“PPP”). The PPP provides small businesses with loans

to be originated from February 15, 2020, through June 30, 2020. The PPP was created to provide

American small businesses with eight weeks of cash-flow assistance, with a certain percentage


                                                    5
                Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 6 of 18




forgivable if utilized to retain employees and fund payrolls. The SBA backs the loans. The loans are

administered by Treasury, backed by the Federal Government, but funded by private lenders

(“Lenders”), including banks and financial services firms.

          23.     Without the work performed by Plaintiff and Class Members, the CARES Act violates

the United States Senate’s legislative intent. The Senate requested Treasury to “issue guidance to lenders

and agents to ensure that the … loans prioritizes small business concerns and entities in underserved and

rural markets, including veterans and members of the military community, small business concerns

owned and controlled by socially and economically disadvantaged individuals…, women, and

businesses in operation for less than 2 years.”1

          24.     The Treasury announced on April 3, 2020, that small businesses and sole proprietors

could apply and receive loans to cover their payroll and other expenses through approved SBA Lenders.

Beginning on April 10, 2020, independent contractors and self-employed individuals could apply as

well. 2

          25.     On April 24, 2020, President Trump signed the Paycheck Protection Program and

Health Care Enhancement Act (“PPPEA”). The PPPEA added $310 billion in PPP funding, bringing the

total PPP funds available to lend to $659 billion.

          26.     The Treasury’s PPP Information Sheet Lenders (the “PPP ISL”)3, consistent with the

SBA PPP Final Rule4 (collectively, the “SBA Regulations”), provides that Lenders will be compensated

for processing fees based on the balance of the financing at the time of final disbursement. Specifically,

the SBA will pay Lenders fees for processing PPP loans in the following amounts:

                     •   Five percent (5%) for loans of not more than $350,000;

1
  CARES Act, PL 116-136, March 27, 2020, 134 Stat 281. (emphasis added)
2
  https://home.treasury.gov/system/files/136/PPP--Fact-Sheet.pdf
3
  https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf
4
    https://www.sba.gov/sites/default/files/2020-04/PPP%20Interim%20Final%20Rule_0.pdf

                                                     6
                Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 7 of 18




                      •   Three percent (3%) for loans of more than $350,000 and less than $2,000,000;
                          and
                      •   One percent (1%) for loans of at least $2,000,000.5
          27.     The SBA Regulations not only include compensation for Lenders, but also agents.

Under the PPP ISL, “[a]n ‘Agent’ is an authorized representative and can be:

                      •   An attorney;
                      •   An accountant;
                      •   A consultant;
                      •   Someone who prepares an applicant’s application for financial assistance and is
                          employed and compensated by the applicant;
                      •   Someone who assists a lender with originating, disbursing, servicing,
                          liquidating, or litigating SBA loans;
                      •   A loan broker; or,
                      •   Any other individual or entity representing an applicant by conducting business
                          with the SBA.”6
          28.     Additionally, the SBA Regulations provide that “Agent fees will be paid out of the fees

the lender receives from the SBA.”7 This mandatory language makes it patently clear that the lender

will pay the agent.

          29.     Further, Agents may not collect any fees from the applicant.8

          30.     “The total amount that an agent may collect from the lender for assistance in preparing

an application for a PPP loan…”9 is as follows (the “Agent Fees”):

                      •   One percent (1%) for loans of not more than $350,000;
                      •   0.50% for loans of more than $350,000 and less than $2 million; and


5
  https://home.treasury.gov/system/files/136/PPP%20Lender%20Information%20Fact%20Sheet.pdf
6
  Id.
7
  Supra, note 4.
8
  Id.
9
    Id.

                                                      7
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 8 of 18




                   •   0.25% for loans of at least $2 million.
        31.     The SBA Regulations establish limits on Agent Fees. The SBA Regulations and

Treasury Guidance determined that the Agent Fees set forth above are reasonable given the application

requirements and the fees that Lenders receive for making PPP loans.

        32.     Within this context, Defendants served as the intermediary between small businesses

and federal funds. Plaintiff served as the Agent for the small businesses applying for the PPP loans to be

lent by the Defendants and backed by the full faith and credit of the federal government.

        33.     Based on information and belief, Defendants received approval from the SBA and

funded loans for numerous businesses. However, Defendants failed to pay the required compensation to

Plaintiff (the “Agents”), that facilitated the loan process between Lenders and applicants as required by

the SBA Regulations.

        34.     Defendants have either failed and refused to pay, or are willing to pay only a partial

percentage of the monies owed to Plaintiff.

   B. Plaintiff Assists Clients With Applying for PPP Loans Under the CARES ACT

        35.     On or about March 25, 2020, Plaintiff became aware that the CARES Act had been

signed into law. Plaintiff, knowing that the COVID-19 crisis would significantly impact its clients’

businesses, sought to obtain PPP loans through various Lenders on behalf of its clients.

        36.     In or about April 2020, Plaintiff assisted clients in the gathering and analysis of their

documents, as well as the calculation and preparation of loan applications.

        37.     Based on the SBA Regulations, Plaintiff understood that it was not allowed to charge

its clients a fee relating to the application process. The Agents were only permitted to receive

compensation from the Agents’ share of the $20 billion in fees the Federal Government paid the Lenders

for originating the PPP loans.

        38.     To fill out the Applications, Plaintiff assisted clients in gathering the required



                                                    8
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 9 of 18




information and filling out the applications, including the following documents, where applicable or

necessary:

             a. Loan Calculator Spreadsheet;
             b. SBA Form 2483 – Each Owner 20% or more or Officer;
             c. Addendum A: Affiliates – Each Owner 20% or more must complete;
             d. Information if the applicant received an SBA Economic Injury Disaster Loan (“EIDL”);
             e. Certificate of Beneficial Ownership Interest – Each Owner 20% or more must complete;
             f. Driver’s License for each 20% or more owner;
             g. Articles of Incorporation or Articles of Organization;
             h. 2019 IRS/State Payroll Forms: 940 or all four quarterly 941;
             i. 2019 Payroll Summary Report by Employee;
             j. 2019 Health Insurance Premium Paid – Each monthly statement or year-end summary;
             k. 2019 Retirement Matching Plan Paid – Each monthly statement or year-end summary;
             l. 2020 1st QTR 941 Form;
             m. January 2020 Payroll Summary by Employee;
             n. February 2020 Payroll Summary by Employee;
             o. March 2020 Payroll Summary by Employee;
             p. Health Insurance Premium Paid – January, February, and March 2020;
             q. Retirement Matching Plan Paid – January, February, and March 2020;
             r. Wiring Instruction; and,
             s. Copy of most recent bank statement (collectively, (a) – (r) above are part of the
                “Application”).
        39.       Plaintiff believed in good faith that it would receive the Agent Fees from the Lenders

upon funding of each of its clients’ loans under the PPP, as required by the SBA Regulations.

        40.       Plaintiff demanded Agent Fees from Defendants for assisting clients with PPP loans.

Plaintiff was denied payment of Agent Fees from Defendants.

        41.       Upon information and belief, Defendants did not comply with the SBA Regulations in

distributing PPP funds. Instead, Defendants either retained the Agent Fees or informed Agents that they

would be paid only a small percentage of the mandated Agent Fees.


                                                     9
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 10 of 18




        42.      As a result of Defendants’ unlawful actions, Plaintiff has suffered financial harm by

being deprived of the statutorily mandated compensation for the professional services it provided in

connection with its clients’ PPP loan applications.

                          PLAINTIFF’S CLASS ACTION ALLEGATIONS

        43.      As noted above, Plaintiff brings this action on behalf of itself and all others similarly

situated as a state and nationwide Class, defined below.

        44.      Plaintiff seeks to represent a Class composed of and defined as follows:

           a. All Agents as that term is defined by the SBA Regulations that facilitated small businesses

                to receive a loan under the PPP, i.e., met the criteria for eligibility and were not otherwise

                ineligible, between February 15, 2020, and June 30, 2020, who timely applied for a PPP

                loan through various Lenders and were processed and approved for funding.

        45.      Numerosity: The Class is composed of thousands of Agents (the “Class Members”),

whose joinder in this action would be impracticable. The disposition of their claims through this class

action will benefit all Class Members, the parties, and the courts.

        46.      Commonality: There is a commonality in questions of law and fact affecting the Class.

These questions of law and fact predominate over individual questions affecting individual Class

Members, including, but not limited to, the following:

           a. Did Defendants comply with all applicable SBA Regulations in processing Applications

                for PPP funds and in distributing PPP funds?

           b. Did Defendants comply with their legal obligations under the terms of the CARES Act

                as a lender of the PPP funds?

           c. Did Defendants fail to compensate Agents who facilitated PPP loans to the detriment of

                the Class?

           d. Did Defendants prioritize their origination own fees over abiding by the CARES Act and


                                                      10
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 11 of 18




                PPP specifications?

           e. Did Defendants possess exclusive knowledge of material facts, with respect to the

                Application process, i.e., that the Agents were not receiving compensation when assisting

                applicants with PPP loan process?

           f. Did Defendants actively conceal a material fact or facts from the Plaintiff, i.e., that the

                Agents were not going to receive their earned fees from assisting with the Applications?

           g. Whether Defendants’ conduct, as alleged herein, was intentional and knowing?

           h. Whether Class Members are entitled to damages and/or restitution; and if so, what is the

                amount of revenues and/or profits Defendants received and/or was lost by Class Members

                as a result of the conduct alleged herein?

           i. Whether Defendants are likely to continue to mislead the public and Class Members and

                continue to violate SBA Regulations regarding paying Agents their earned fees under the

                CARES Act; and,

           j. Whether Plaintiff and Class Members are entitled to an award of reasonable attorneys’

                fees, pre-judgment interest, and costs of suit.

        47.      Superiority: In engaging in the conduct described herein, Defendants have acted and

failed to act on grounds generally applicable to Plaintiff and other Class Members. Such conduct requires

the Court’s imposition of uniform relief to ensure compatible standards of conduct toward Class

Members. A class action is superior to all other available means for the fair and efficient adjudication of

Plaintiff’s and the Class Members’ claims. Few, if any, Class Members could afford to seek legal redress

of the wrongs complained herein on an individual basis. Absent class action, Class Members and the

general public would not likely recover, or have the chance to recover, damages or restitution, and

Defendants would be permitted to retain the proceeds of their misdeeds.

        48.      Typicality: Plaintiff’s claims are typical of, and are not antagonistic to, the claims of all


                                                     11
                Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 12 of 18




Class Members. Plaintiff and the Class Members have all been deceived by Defendants’ unfair and

unlawful PPP loan application and funding practices, as alleged herein. The factual and legal basis of

Defendants’ liability to Plaintiff and each Class Member as a result of Defendants’ actions are described

herein.

          49.      Adequacy: Plaintiff is an adequate representatives of the Class because it is a member

of the Class, and Plaintiff’s interests do not conflict with the interests of the other Class Members that

Plaintiff seeks to represent. Plaintiff will fairly and adequately represent and protect the interests of the

other Class Members. Plaintiff has retained counsel with substantial experience in litigating complex

cases, including consumer fraud and class actions. Plaintiff and its counsel will vigorously prosecute this

action on behalf of the Class and have the financial ability to do so. Neither Plaintiff nor counsel have

any interest adverse to other Class Members.

          50.      Ascertainability: Plaintiff is informed and believes that Defendants keep extensive

computerized records of their loan applications through, inter alia, computerized loan application

systems, and federally-mandated recordkeeping practices. Defendants have one or more databases

through which all of the borrowers may be identified and ascertained, and it maintains contact

information, including email and mailing addresses. From this information, the existence of the Class

Members (i.e., the Agent for the borrower) can be determined, and thereafter, a notice of this action can

be disseminated in accordance with due process requirements.

                                         CAUSES OF ACTION
                           (on behalf of the Class and against all Defendants)

          55.      Plaintiff asserts all causes of action on behalf of itself and other Class Members as

Agents as defined by the SBA as follows: (i) an attorney; (ii) an accountant; (iii) a consultant; (iv)

someone who prepared an applicant’s application for financial assistance and is employed and

compensated by applicant; (v) someone who assists a lender with originating, disbursing, servicing

liquidating, or litigating SBA loans; (vi) a loan broker; or (vii) any other individual or entity representing

                                                     12
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 13 of 18




an applicant by conducting business with the SBA (“PPP Agents”).

                                                COUNT I

                                           Declaratory Relief

        56.      Plaintiff re-alleges and incorporates by reference all allegations contained in all

paragraphs above, as though set forth verbatim herein at this point.

        57.      The purpose of a declaratory judgment is to declare the rights of litigants.

        58.      Plaintiff assisted its clients with the application process. Defendants failed to pay Agent

Fees owed to Plaintiff as required by the SBA Regulations. Instead, they kept all of the origination and

processing fees for themselves, in direct violation of the SBA Regulations.

        59.      An actual controversy has arisen between Plaintiff and Defendants regarding payment

of the Agent Fees. Upon information and belief, Defendants either deny that any Agent Fees are owed

to Plaintiff or claim that only a percentage of the Agent Fees are owed.

        60.      Plaintiff and Class Members seek a declaration that: (i) Plaintiff is entitled to its Agent

Fees as outlined in the SBA Regulations; and, (ii) Defendants are and were required to pay Plaintiff its

Agent Fees out of the fees Defendants received from the SBA.

                                               COUNT II

                                               Conversion

        61.      Plaintiff re-alleges and incorporates by reference all allegations contained in all

paragraphs above, as though set forth verbatim herein at this point.

        62.      Conversion under Pennsylvania law is the deprivation of another's right of property in, or

use or possession of, a chattel without the owner's consent and without lawful justification.

        63.      Plaintiff has an immediate right to possession of its agent fees, which has been denied

by Defendants. Accordingly, conversion has occurred.

                                               COUNT III


                                                    13
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 14 of 18




                                            Misappropriation

        64.      Plaintiff re-alleges and incorporates by reference all allegations contained in all

paragraphs above, as though set forth verbatim herein at this point.

        65.      A misappropriation of property claim refers to the application of another’s property or

money dishonestly to one’s own use.

        66.      In Pennsylvania, a misappropriation claim requires that: (1) the plaintiff has made a

substantial investment of time, effort and money into creating the thing misappropriated such that the

court can characterize that thing as a kind of property right; (2) the defendant has appropriated the thing

at little or no cost, such that the court can characterize defendant's own actions as reaping where it has

not sown; and (3) the defendant injured plaintiff by the misappropriation.

        67.      This is exactly what has happened to Plaintiff here. Plaintiff invested time, effort, and

money, which have been wrongfully appropriated by Defendants.

                                               COUNT IV

                                           Unjust Enrichment

        68.      Plaintiff re-alleges and incorporates by reference all allegations contained in all

paragraphs above, as though set forth verbatim herein at this point.

        69.      Under Pennsylvania law, a claim of unjust enrichment must allege the following

elements: (1) plaintiff conferred a benefit on the defendant; (2) the defendant appreciated the benefit;

and (3) acceptance and retention by the defendant of the benefits, under the circumstances, would make

it inequitable for the defendant to retain the benefit without paying for the value of the benefit.

        70.      To sustain a claim of unjust enrichment, a claimant must show that the party against

whom recovery is sought either wrongfully secured or passively received a benefit that it would be

unconscionable for her to retain.




                                                    14
              Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 15 of 18




        71.      Defendants have been conferred a benefit by Plaintiff, which Defendants appreciated

while accepting the benefits. Accordingly it is inequitable for Defendants to retain the benefit rightfully

belonging to Plaintiff.

        72.      Defendants have unjustly benefitted through the unlawful and wrongful collection of

money from the federal government through the SBA funding PPP loan applications and continue to

benefit to the detriment and at the expense of Plaintiff and Class Members.

        73.      Accordingly, Defendants should not be allowed to retain the proceeds from the benefits

conferred upon it by Plaintiff.

        74.      Therefore, Plaintiff seeks disgorgement of Defendants’ unjustly acquired profits and

other monetary benefits resulting from Defendants’ unlawful conduct, and seeks restitution for the

benefit of the Plaintiff and Class Members, in a manner to be determined by the Court.

                                                COUNT V

                                            Quantum Meruit

        75.      Plaintiff re-alleges and incorporates by reference all allegations contained in all

paragraphs above, as though set forth verbatim herein at this point.

        76.      Quantum meruit is an equitable remedy to provide restitution for unjust enrichment in

the amount of the reasonable value of services.

        77.      Where unjust enrichment is found, the law implies a contract, which requires the

defendant to pay to the plaintiff the value of the benefit conferred.

        78.      In this instance there can be no doubt that Plaintiff provided valuable services for which

restitution is owed. Accordingly, the law implies a contract therefor.

                                        PUNITIVE DAMAGES

        79.      Punitive damages are available in tort actions when the plaintiff has established that the

defendant has acted in an outrageous fashion due to either ‘the defendant's evil motive or his reckless


                                                    15
               Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 16 of 18




indifference to the rights of others. Such conduct has also been described as that which is willful, wanton,

or reckless.

        80.       Here, the Defendants have willfully violated clear statutory and regulatory mandates in

support of their own benefit, and to the detriment of Plaintiff. Accordingly, Plaintiff is entitled to, and

seeks, an award of punitive damages.

        81.       Plaintiff demands a trial by jury.

                                            PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Class, prays that Defendants be cited

to appear and answer, and that the honorable Court render judgment in favor of the Plaintiff, to wit:

       1.        For an order certifying the Class as defined above, appointing Plaintiff as Class
                 representative for the Class, and appointing Plaintiff’s counsel as Class counsel for the
                 Class;
       2.        For an order declaring that (i) Plaintiff is entitled to its Agent Fees as outlined in the SBA
                 Regulations; (ii) Defendants are and were required to pay Plaintiff its Agent Fees out of
                 the fees Defendants received from the SBA; and, (iii) Defendants’ actions were unlawful;
       3.        For an order requiring that approximately 19.14% of all administrative fees paid to all
                 Defendants to be deposited into a mutually agreeable fund or funds, within 60 days, to be
                 distributed to the designee/Agent of each recipient of a PPP loan;
       4.        For equitable relief to Plaintiff and Class Members;
       5.        For an award of all recoverable compensatory, statutory, and other damages
                 sustained by Plaintiff and Class Members, and equitable relief including
                 disgorgement and all other available relief allowed by law;
       6.        For an award of punitive damages as allowed by law;
       7.        For reasonable attorneys’ fees as allowed by law;
       8.        For expenses and costs of court as allowed by law;
       9.        For pre and post-judgment interest as allowed by law; and
       10.       For such other and further relief, both general and special, at law and in equity, to which
                 Plaintiffs and Class Members may be justly entitled—as the Court deems just and proper.
                                       JURY TRIAL DEMANDED

                                                       16
          Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 17 of 18




      Plaintiff demands a trial by jury.
Dated: May 15, 2020                         Respectfully submitted,

                                            /s/Brett D. Stecker
                                            Brett D. Stecker (PA 86242)
                                            SHUMAN, GLENN & STECKER
                                            326 W. Lancaster Avenue
                                            Ardmore, PA 19003
                                            Telephone: (303) 861-3003
                                            brett@shumanlawfirm.com

                                            Kip B. Shuman
                                            SHUMAN, GLENN & STECKER
                                            100 Pine Street, Suite 1250
                                            San Francisco, CA 94111
                                            Telephone: (303) 861-3003
                                            kip@shumanlawfirm.com

                                            Rusty E. Glenn
                                            SHUMAN, GLENN & STECKER
                                            600 17th Street, Ste. 2800 South
                                            Denver, CO 80202
                                            Telephone: (303) 861-3003
                                            rusty@shumanlawfirm.com

                                            Mark J. Geragos
                                            Ben J. Meiselas
                                            Matthew M. Hoesly
                                            GERAGOS & GERAGOS, P.C.
                                            Historic Engine Co. No. 28
                                            644 South Figueroa Street
                                            Los Angeles, California 90017-3411
                                            Telephone (213) 625-3900
                                            mark@geragos.com
                                            ben@geragos.com
                                            mhoesly@geragos.com

                                            Brian Gudmundson
                                            ZIMMERMAN REED LLP
                                            1100 IDS Center, 80 South 8th Street
                                            Minneapolis, MN 55402
                                            Telephone: (612) 341-0400
                                            brian.gudmundson@zimmreed.com

                                            Michael E. Adler
                                            GRAYLAW GROUP, INC.
                                            26500 Agoura Road, #102-127

                                           17
Case 2:20-cv-00714-AJS Document 1 Filed 05/15/20 Page 18 of 18




                               Calabasas, CA 91302
                               Telephone: (818) 532-2833
                               meadler@graylawinc.com

                               Harmeet K. Dhillon
                               Nitoj P. Singh
                               DHILLON LAW GROUP INC.
                               177 Post Street, Suite 700
                               San Francisco, California 94108
                               Telephone: (415) 433-1700
                               harmeet@dhillonlaw.com
                               nsingn@dhillionlaw.com

                               Counsel for Plaintiff




                              18
